Name: Council Regulation (EEC) No 3684/83 of 22 December 1983 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff (1984) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 83 Official Journal of the European Communities No L 368 /7 COUNCIL REGULATION (EEC) No 3684/83 of 22 December 1983 opening , allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff ( 1984) and extending this quota to include certain other types of paper THE COUNCIL OF THE EUROPEAN COMMUNITIES, tent with the Community nature of the quota ; whereas, in order that it may correspond as closely as possible to the actual trend of the market in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics on imports from third countries which do not benefit from a similar preference, during a representative reference period, and to the economic outlook for the year covered by the quota in question ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas, for the past three years for which complete statistics are available, the imports of each of the Member States sharing in the above allocation amounted to the following percentages of total imports of the products in question : Whereas the Community has undertaken to open an annual duty-free Community tariff quota of 1 500 000 tonnes of newsprint falling within subheading 48.01 A of the Common Customs Tariff ; whereas this volume must, however, be reduced to allow for imports from the countries of the European Free Trade Association (EFTA) since these imports can be effected duty free as from 1 January 1984 by virtue of the agreements concluded with these countries ; whereas, in accor ­ dance with Protocol 13 annexed to the 1972 Act of Accession , each year an autonomous Community tariff quota is to be opened at zero duty when it has been established that all possibilities of supply on the internal market of the Community have been exhausted during the period for which the quota is opened ; whereas, pending evaluation of volume of requirements to be covered by the quota in question on the basis of trade flows , this volume should be fixed at a provisional level made up of a contractual part and an autonomous part, which might be as much as 500 000 tonnes in view of past imports ; whereas fixing at this level does not rule out a readjustment during the quota period ; whereas a duty free Commu ­ nity tariff quota of 500 000 tonnes should therefore be opened for 1984 for the product in question ; 1980 1981 1982 Benelux 9,12 8,43 8,08 Denmark 0 0 0,03 Germany 15,96 13,25 15,02 Greece 0,36 0,81 0,05 France 3,14 1,22 1,00 Ireland 1,65 0,85 1,34 Italy 0,04 0,19 0,52 United Kingdom 69,73 75,25 73,96 Whereas, in view of the above and of the foreseeable trend on the market in newprint, in general , and of Community production in particular during 1984, the initial quota may be allocated approximately in the following percentages : Whereas provision should be made for extending the tariff quota in question to include certain types of paper fulfilling all the conditions set out in the Addi ­ tional Note to Chapter 48 except those relating to watermarks ; Benelux 11,32 Denmark 0,14 Germany 12,74 Greece 0,03 France 0,57 Ireland 1,42 Italy 0,14 United Kingdom 73,64Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied without interruption to all imports of the product in question until the quota is exhausted ; whereas in the light of these principles, arrangements for the utiliza ­ tion of the Community tariff quota based on an alloca ­ tion among Member States would seem to be consis ­ Whereas to take account of import trends for the product concerned, the quota should be divided into two tranches, the first being allocated among the Member States and the second held as a reserve to cover subsequently the requirements of Member States No L 368/8 Official Journal of the European Communities 29 . 12 . 83 Note to Chapter 48 , except as regards the criteria governing watermarks . 3 . Imports of newsprint shall not be charged against this tariff quota if they are already free of customs duties under other preferential tariff treatment. 4 . The Common Customs Tariff duty shall be totally suspended within the limit of the above quota . Within the limits of the above quota, Greece shall apply duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two tranches . 2 . A first tranche of 450 000 tonnes shall be allo ­ cated among the Member States . Member States' shares, which subject to Article 5 shall be valid from 1 January until 31 December 1984 shall be as follows : which have exhausted their initial shares ; whereas, to give importers some degree of certainty and yet enable Community production to be disposed of on satisfac ­ tory terms, the first tranche of the quota should be fixed at 90 % of the full amount ; Whereas Member States may exhaust their initial shares at different rates ; whereas, to provide for this eventuality and avoid disruption of supplies, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost exhausted a Member State should draw a further share, and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the latter must be in a position to keep account of the extent to which the quota has been used up and to inform the Member States accor ­ dingly ; Whereas if at a given date in the quota period a con ­ siderable quantity of a Member State's initial share remains unused it is essential , to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others, that such State should return a significant proportion thereof to the reserve ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any transaction in respect of the administration of the shares allocated to that economic union may be carried out by any one of its members, (tonnes) Benelux 50 960 Denmark 620 Germany 57 350 Greece 120 France 2 550 Ireland 6 380 Italy 620 United Kingdom 331 400 HAS ADOPTED THIS REGULATION : 3 . The second tranche of 50 000 tonnes shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as fixed in Article 2 (2), or of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, it shall forthwith , by notifying the Commission , draw a second share , to the extent that the reserve so permits, equal to 10 % of its initial share , rounded up as necessary to the next whole number. 2 . If, after its initial share has been exhausted, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share . 3 . If, after its second share has been exhausted, 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This procedure shall apply until the reserve is exhausted . Article 1 1 . During the period 1 January to 31 December 1984, a Community tariff quota of 500 000 tonnes shall be opened in respect of newsprint falling within subheading 48.01 A of the Common Customs Tariff ('). 2 . Member States may charge against this tariff quota the other types of paper complying with the definition of newsprint contained in the Additional (') Entry under this subheading is subject to conditions to be determined by the competent authorities . 29 . 12. 83 Official Journal of the European Communities No L 368/9 4. Notwithstanding paragraphs 1 , 2 and 3, Member States may draw lesser shares than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . They shall inform the Commission of their reasons for applying this provision . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984 . Article 5 The Member States shall return to the reserve , not later than 1 October 1984, the unused portion of their initial share which, on 15 September 1984, is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . Member States shall , not later than 1 October 1984, notify the Commission of the total quantities of the products in question imported up to and including 15 September 1984 and charged' against the Community tariff quota and of any portion of their initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1984 of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that when a quantity exhausting the reserve is drawn, the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated share of the quota. 2 . Member States shall take all measures necessary to ensure that the types of paper referred to in Article 1 included in this tariff quota are in fact intended for the printing of newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year . In such a case, the control of the use of the goods for the prescribed end-use shall be carried out by applying the relevant Community provisions. 3 . Member States shall ensure that importers of the products in question have free access to the shares allocated to it. 4 . The extent to which a Member State has used up its shares shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . Article 8 At the Commission 's request, the Member States shall inform it of imports actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS